Citation Nr: 1733135	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to higher initial disability ratings for psoriasis of the penis, rated zero percent disabling prior to December 22, 2010 and 60 percent disabling thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In   the appealed July 2008 decision, the RO granted service connection for psoriasis    of the penis, assigning a noncompensable rating.  By a November 2012 decision the RO granted a 60 percent rating for psoriasis of the penis effective from December 22, 2010.  

The Veteran testified before the undersigned at a video conference hearing conducted in July 2010.  He also testified at an RO hearing in February 2010. 

The Board remanded the appealed claim in February 2011 and again in September 2016, and it now returns for further review. 

While the Veteran was previously represented by a private attorney in his appeal, that power of attorney was withdrawn, and the Veteran was subsequently assisted by a third party who lacked authority to represent VA claimants.  Accordingly, the Veteran is currently unrepresented in his appeal.  

The Board notes that this issue was previously subject to a stay of adjudication.       In Johnson v. McDonald, 27 Vet. App. 497 (2016) that the Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision denying entitlement to an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed the case to the United States Court of Appeals for the Federal Circuit.    VA filed a motion with the Court to stay the precedential effect of its decision.    The motion was granted, in part, in an October 6, 2016 Court Order.  See Johnson  v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017), the Federal Circuit reversed the Court's decision.  Accordingly,     the stay has been lifted and the claim is ripe for adjudication.   

FINDINGS OF FACT

1.  From February 7, 2008 through December 21, 2010 the Veteran's psoriasis of the penis has affected less than five percent of unexposed areas and no exposed areas, and has not required use of systemic corticosteroids or immunosuppressive drugs.  

2.  From December 22, 2010 the Veteran's psoriasis of the penis has required constant or near-constant immunosuppressive drugs or systemic corticosteroids,  has affected less than 20 percent of exposed area.   


CONCLUSIONS OF LAW

1.  For the period from February 7, 2008 through December 21, 2010, the criteria for a compensable disability rating for psoriasis of the penis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2016).

2.  For the period beginning December 22, 2010, criteria for a disability rating in excess of 60 percent for psoriasis of the penis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in April 2008, October 2008, and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before a Decision Review Officer at the RO in February 2010 as well as before the undersigned at a video conference hearing in July 2010.  There is no allegation that the hearings provided to the Veteran were deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed.   Cir. 2016).  

The Board also notes that actions requested in the prior remands in February 2011 and September 2016 have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent VA examinations, relevant medical opinions were obtained, and a supplemental statement of the case was issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis   of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for psoriasis of the penis was established effective February 7, 2008, with a noncompensable rating assigned.  Effective December 22, 2010, the rating was increased to 60 percent.  The Veteran contends, in effect, that his psoriasis of the penis has warranted higher disability ratings than presently assigned.  The Board notes the Veteran is separately rated for depressive disorder and erectile dysfunction, both associated with his psoriasis of the penis.  Such matters are not before the Board and the symptomology associated with those disorders cannot be considered when evaluating his psoriasis of the penis.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).      

The Veteran's psoriasis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7816 (2016), which provides the rating criteria for psoriasis.  Under this Diagnostic Code, applicable disability ratings are as follows:  

A zero percent (noncompensable) disability rating is assigned where the psoriasis affects less than five percent of the entire body or exposed areas, and where no more than topical therapy has been required in the past 12 months.  

A 10 percent disability rating is warranted where the disability affects at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration    of less than six weeks during the past 12-month period.

A 30 percent disability rating is warranted for psoriasis affecting      20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A maximum 60 percent disability rating is warranted for psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

Upon an April 2008 VA skin examination, the Veteran reported on his history of     a penile lesion first diagnosed in service in 1974.  At the examination the Veteran reported current treatment by a local dermatologist for diagnosed psoriasis, with 
prescribed steroid ointment to be used as need.  He denied use of oral corticosteroids or immunosuppressive drugs, light therapy, ultraviolet therapy, or electron beam therapy.  He added that while the ointment helped to soothe the lesions, they did not disappear.  He also endorsed occasional itching.  He had no instances of fever, loss   of appetite, or other constitutional symptoms.  There was also no history of urticaria, primary cutaneous vasculitis, or erythema multiforme.  

The April 2008 examiner observed multiple small, well-demarcated plaques covered with silver scales around the glans penis as well as the corona of the penis, without bleeding or ulceration.  The examiner noted that the condition affected    less than one percent of the Veteran's total body surface and affected no exposed areas.  The examiner found that this diagnosed psoriasis did not interfere with        the Veteran's activities of daily living or ambulation, while also noting that the Veteran's psoriasis was chronic and not cured by treatment.  

At an October 2011 VA skin examination, the examiner noted the Veteran's diagnosed psoriasis. The Veteran informed that his psoriasis was getting progressively worse, including skin breakdown in the penile area. Treatment 
in the past 12 months reportedly included constant or near-constant systemic corticosteroids or other immunosuppressive drugs as well as topical corticosteroids.  The Veteran denied other treatments or procedures, and denied debilitating or     non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrosis.  The examiner found the penile skin condition to have no impact on the Veteran's ability to work.  The examiner's observations were unchanged from those of the April 2008 examiner.  

At a March 2014 VA skin examination, the Veteran was noted to have used both topical corticosteroids and systemic corticosteroids or other immunosuppressive medications constantly or near-constantly over the past 12 months.  He had no other treatments or procedures for his psoriasis of the penis during this interval.  He also had no associated debilitating episodes or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis.  The examiner observed that the Veteran's psoriasis covered between 5 and 20 percent of total body area and involved no exposed areas.  On the glans penis it    was manifested by psoriasis lesions.  The examiner concluded that the condition    did not impact the Veteran's ability to work.

At an April 2015 VA treatment visit, the Veteran complained of dryness and peeling of the penile area but denied bleeding, draining, or pain.  Examination revealed dry, peeling skin on the glans penis.  

Upon a February 2016 skin examination, the Veteran reported constant itching and occasional discharge with bleeding.  The examiner observed that the skin condition around the glans penis and the corona of the penis had "well-demarcated confluent plaque covered with silver scales" as well as "watery discharge, bleeding, and ulceration." The Veteran reported constant or near-constant use of both topical steroids and systemic corticosteroids or immunosuppressive drugs.  Treatment with the immunosuppressant methotrexate was noted.  His psoriasis covered between 5 and 20 percent of total body area including the glans penis, but no exposed areas.  

Private dermatology treatment records from 2013 to 2015 have been associated with the record.  A December 2013 treatment report reflects the presence of psoriasis plaques on the trunk.  The records reflect that the Veteran was being prescribed the systemic oral immunosuppressant methotrexate sodium for this condition.  The examiner assessed that the Veteran's psoriasis precluded the Veteran from lifting, carrying, and moving heavy objects due to penile psoriasis pain and discharge, while constant itching and irritation precluded prolonged standing and walking.     

Upon review of the record, the Board finds that the preponderance of the competent, credible, and probative evidence is against a rating in excess of zero percent prior to December 22, 2010 and in excess of 60 percent thereafter.  

For the period of the claim prior to December 22, 2010, the Veteran was not shown by treatment or examination records or by submitted statements to be treated for    his psoriasis of the penis with systemic corticosteroids or immunosuppressive   drugs at any time.  The condition was then assessed as affecting less than one percent of unexposed areas and no exposed areas.  Thus, for the period prior to December 22, 2010, the symptomatology of the Veteran's psoriasis of the penis more nearly approximated the criteria for a noncompensable (zero percent) rating under Diagnostic Code 7816.  

The Board has considered the Veteran's contention to the effect that a compensable rating was warranted prior to December 22, 2010, but the weight of the evidence nonetheless remains against the Veteran meeting the criteria for a compensable evaluation during any period prior to December 22, 2010.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his psoriasis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating prior to December 22, 2010.  

For the period of the claim from December 22, 2010, the Board notes the Veteran is in receipt of the maximum rating assignable for psoriasis.  The Board has reviewed the entire record and carefully considered the symptoms presented and the disability found by examiners, treating physicians, and clinicians as associated with the Veteran's psoriasis of the penis. The Board ultimately concludes that the 60 percent disability rating assigned based on the Veteran's symptomatic psoriasis of the penis requiring constant or near-constant systemic corticosteroids or immunosuppressive drugs appropriately characterizes the extent and severity Veteran's psoriasis of the penis.  

Diagnostic Code 7816 also notes that the condition can be alternatively rated based on Diagnostic Codes pertinent to scars.  However, Diagnostic Code 7800 pertains  to scarring of the head, face and neck, which is not relevant to the instant claim for an increased rating for psoriasis of the penis, nor does the evidence show scarring related to the psoriasis of the penis shown that covers an area of at least 6 square inches, or that is painful or unstable.  Accordingly, higher ratings are not warranted under Diagnostic Codes 7800-7805.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the period of the claim prior to December 22, 2010, entitlement to a compensable rating for psoriasis of the penis is denied.

For the period of the claim from December 22, 2010, entitlement to a rating in excess of 60 percent for psoriasis of the penis is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


